      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JANICE JAVORS,

               Plaintiff,
                                             Case No. 1:19-8403
        v.

 DEPAUL UNIVERSITY,

               Defendant.


                                     COMPLAINT

       Now comes the Plaintiff Janice Javors (“Javors”), by and through her undersigned

counsel, and for her Complaint against Defendant DePaul University (the “DePaul”),

states as follows:

                            NATURE OF THE CONTROVERSY

       1.     This action arises out of the intentional and illegal conduct of certain

management personnel at Defendant, DePaul University, against its experienced and

diligent employee, Janice Javors. DePaul discriminated against Javors by changing

performance evaluation standards, assigning and transferring responsibilities and duties

held by Javors to younger employees, and making the working environment so abusive

that Javors had to seek professional counseling in an attempt to cope. Javors’ supervisor

not only discriminated against Javors because of her age, but she retaliated against

Javors for reporting this discriminatory behavior.

       2.     Javors brings this action pursuant to the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., to redress the acts of employment

discrimination and retaliation to which she was subjected to by her supervisor at DePaul.
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 2 of 9 PageID #:2




Javors seeks damages, including exemplary damages, for the injuries she has sustained

as a direct and proximate result of the DePaul’s discriminatory and retaliatory conduct.

                             JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over this civil action pursuant to

28 U.S.C. § 1331 because this action is premised on the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et. seq.

       4.     Venue is proper in this Court under 28 U.S.C. § 1391 because this is the

district in which a substantial part of the events or omissions giving rise to the claims

occurred.

       5.     Javors was employed by DePaul in this judicial district at the time of her

constructive termination and the decisions adverse to Javors’ employment that are the

subject of this civil action were made and carried out in this judicial district.

                                      THE PARTIES

       6.     Plaintiff, Janice Javors, is 58 years old, a citizen of the United States, and

a resident of the State of Illinois. At all times relevant to this action, and until her

constructive termination in April of 2018, Javors was employed by DePaul.

       7.     On information and belief, Defendant, DePaul University, is a non-profit

corporation registered with the Illinois Secretary of State and doing business in Illinois

with locations throughout Chicago, Illinois.

                               FACTUAL BACKGROUND

       8.     Javors was employed by DePaul beginning in or about 2016 and continuing

until her constructive-termination on or about April 27, 2018.




                                             -2-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 3 of 9 PageID #:3




      9.     Javors is a highly experienced and accomplished real estate operations

manager and came to DePaul with significant training and experience.

      10.    At all times relevant to this Complaint, Javors was over 40 years old.

      11.    At all times relevant to this Complaint, Javors was employed by DePaul as

a Real Estate Operations Manager.

      12.    During the relevant time period, Javors first reported to Peter Harris. Mr.

Harris, Director of Investments, served in that role until he retired at the end of June

2017. During that time, Javors received excellent reviews and had no issues of any kind

in the performance of her duties.

      13.    Beginning almost immediately after Harris retired in June of 2017, Javors

was subjected to continual and progressively more severe abusive behavior directed at

getting Javors to resign by her new supervisor, Erin Archer (“Archer”).

      14.    Archer immediately began attacking Javors over tasks Archer deemed

antiquated. Specifically, Archer believed Javors’ use of a calculator was “old school” and

that when Javors utilized Excel spreadsheets that she prepared them incorrectly, even

though it had never been a problem before and despite the fact that Javors was extremely

competent and familiar with Excel.

      15.    Archer would routinely criticize Javors’ written products in a way that no

other employee supervised by Arhcer would. It was not uncommon for Archer to make

extremely caustic remarks about Javors’ written work and publicly humiliate Javors. It

eventually got to a point where Javors hired a professional copy writer to assist with the

written materials Javors would submit, but it did not change Archer’s criticism. In fact,

it became progressively worse.



                                           -3-
        Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 4 of 9 PageID #:4




        16.    When Javors attempted to request a transfer, Archer advised Plaintiff that

it would not matter if she received a new supervisor, the environment would remain the

same.

        17.    Eventually, Archer became more direct in her bias. She told Javors that

she needed to be more productive like Javors’ subordinates who, according to Archer,

were “half Javors’ age.” Archer also told Javors on various occasions that, given her age,

she should know better on how to conduct herself and perform her duties.

        18.    Javors reported these comments to DePaul human resources along with the

hostile work environment she was being subjected to, but the conduct did not change. In

fact, it got worse.

        19.    Archer actually treated the male employees far better than Javors as well.

Archer did not subject Javors’ male counterparts to the same attacks and criticism. She

would have the female employees monitor the attendance of female employees, but not

do the same to the males.

        20.    Archer would frequently go around Javors to assign jobs and assignments

directly to Javors’ male subordinates undermining Javors’ authority.

        21.    While Javors was in charge of all budgets for the department in which they

worked, Archer began requiring Javors to request authority for even the most menial

acquisitions, something that had never been done and something that was not required

of younger or male employees.

        22.    Eventually Archer accused Javors of lying with respect to the acquisition of

an item that costs several hundred dollars and issued a written reprimand and advised

Javors she would be fired if not worse for these actions.



                                            -4-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 5 of 9 PageID #:5




          23.    Javors denied that she lied or did anything in violation of any policy

whatsoever.

          24.    Javors was experiencing so much anxiety as a result of the daily attacks by

Archer that she was seeking professional therapy. Following the accusation of lying and

the suggestion that she would be terminated for what was, in essence, an accusation of

theft, Javors could not continue working and she was forced to resign on April 27, 2018.

          25.    Javors timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission on February 21, 2019. The EEOC issued Javors a Notice of

Right to Sue on September 25, 2019.

                                        COUNT I
                (Violation of the Age Discrimination in Employment Act)

          26.    Javors repeats and incorporates by reference, as if fully set forth herein,

Paragraphs 1 through 25 above.

          27.    At all times relevant to this Complaint, there was in effect a law known as

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621-634 et. seq.

          28.    Javors is a member within the ADEA’s protected class because she is an

individual over the age of 40.

          29.    At all relevant times Javors met DePaul’s legitimate, non-discriminatory,

employment expectations.

          30.    DePaul’s constructive termination of Javors was an adverse employment

action.

          31.    Javors was treated less favorably by DePaul than other younger employees

because of her age. Specifically, Archer attacked Javors on a daily basis while not doing

the same to other younger employees for the same work-product; assigned duties to

                                              -5-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 6 of 9 PageID #:6




younger employees, when they should have gone to Javors; and excluded Javors from

meetings and other conferences while inviting younger employees.

      32.    DePaul’s discrimination against Javors was willful because DePaul had

been advised of Archer’s conduct and did nothing about any of it in violation of the ADEA

or was indifferent to whether Archer’s actions violated the ADEA.

      33.    But for Javors’ age, she would not have been deprived of the assignments,

duties or responsibilities and she would not have been treated as she was.

      WHEREFORE, Plaintiff Janice Javors respectfully requests that this Court: 1)

enter judgment in favor of Plaintiff and against Defendant; 2) award Plaintiff back and

front pay as proven at a trial on the merits; 3) award Plaintiff exemplary damages for

Defendant’s willful and wanton conduct; 4) award Plaintiff prejudgment interest as

permitted by statute; 5) award Plaintiff her attorneys’ fees, costs, and expenses in

bringing this action; and 6) award any and all further relief this Court deems fair and

equitable.

                                 COUNT II
             (Retaliation—Age Discrimination in Employment Act)

      34.    Javors repeats and incorporates by reference, as if fully set forth herein,

Paragraphs 1 through 25 above.

      35.    Beginning in or about November 2018, Javors began to make a series of

complaints to DePaul regarding the treatment she received from Archer.

      36.    Javors’ internal complaints to DePaul of age discrimination and hostile

work environment was a protected activity under the ADEA.

      37.    As a result of Javors’ internal complaints, Archer retaliated against Javors

by assigning more duties and responsibilities to younger employees, continuing if not

                                           -6-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 7 of 9 PageID #:7




increasing the severity of the verbal attacks directed at Javors, refusing to invite Javors

to meetings, going around Javors to deal with younger employees, implementing the

acquisition policy against Javors only, accusing Javors of lying and stealing from DePaul,

and telling Javors she would be terminated.

       38.    Javors suffered an adverse employment action as detailed above in

retaliation for her internal complaint of age discrimination.

       39.    Archer’s retaliation against Javors was willful because DePaul knew

retaliation was a violation of the ADEA or was indifferent to whether Archer’s actions

violated the ADEA.

       40.    But for Javors’ internal complaint of age discrimination, Javors would not

have been treated as described above nor constructively terminated by Archer.

       WHEREFORE, Plaintiff Janice Javors respectfully requests that this Court: 1)

enter judgment in favor of Plaintiff and against Defendant; 2) award Plaintiff back and

front pay as proven at a trial on the merits; 3) award Plaintiff exemplary damages for

Defendant’s willful and wanton conduct; 4) award Plaintiff prejudgment interest as

permitted by statute; 5) award Plaintiff her attorneys’ fees, costs, and expenses in

bringing this action; and 6) award any and all further relief this Court deems fair and

equitable.

                                     COUNT III
                  (Gender Discrimination in violation of Title VII
             of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.)

       41.    Javors repeats and incorporates by reference, as if fully set forth herein,

Paragraphs 1 through 25 above.




                                            -7-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 8 of 9 PageID #:8




      42.    Archer intentionally discriminated against Plaintiff in violation of Title VII

by, among other things: subjecting Javors to hostile and harassing conduct which male

employees were not subject, assigning duties to male employees that were not assigned

to Javors, excluding Javors from meetings, subjecting Javors and female employees to

heightened scrutiny by asking other female employees to spy on them and report to

Archer, subjecting Javors to policies regarding acquisitions that her male counterparts

were not subject, and ultimately writing up Javors for an alleged violation of the

“acquisition policy” from which Archer advised Javors she would be terminated.

      43.    These actions denied Javors business opportunities because of her gender,

led to evaluations negatively affected because of gender and provided Javors with inferior

terms and conditions of employment.

      44.    As a direct result of DePaul’s discriminatory policies and/or practices as

described above, Javors suffered damages including, but not limited to, lost past and

future income, compensation, and benefits.

      45.    The foregoing conduct constitutes illegal intentional discrimination and

unjustified disparate treatment prohibited by 42 U.S.C. §§ 2000e et seq.

      WHEREFORE, Plaintiff Janice Javors respectfully requests that this Court: 1)

enter judgment in favor of Plaintiff and against Defendant; 2) award Plaintiff back and

front pay as proven at a trial on the merits; 3) award Plaintiff exemplary damages for

Defendant’s willful and wanton conduct; 4) award Plaintiff prejudgment interest as

permitted by statute; 5) award Plaintiff her attorneys’ fees, costs, and expenses in

bringing this action; and 6) award any and all further relief this Court deems fair and

equitable.



                                           -8-
      Case: 1:19-cv-08403 Document #: 1 Filed: 12/23/19 Page 9 of 9 PageID #:9




                                   JURY DEMAND

      Plaintiff demands a trial by jury on all issues and claims so triable under the

Constitution of the United States of America, the Constitution of the State of Illinois,

and/or any applicable statute.

Dated: December 23, 2019                Respectfully submitted,

                                        By:     s/ Robert D. Sweeney
                                                Robert D. Sweeney
                                                John J. Scharkey
                                                Garrett H. Nye
                                                SWEENEY SCHARKEY &
                                                BLANCHARD, LLC
                                                230 West Monroe St., Ste 1500
                                                Chicago, Illinois 60606
                                                Tel. (312) 384-0500

                                                Counsel for Janice Javors




                                          -9-
